                Case 19-26821-PGH          Doc 10     Filed 12/17/19     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                        www.flsb.uscourts.gov

In re:                                                       Case No: 19-26821-JKO
                                                             Chapter 13
KATRINA LYNN VALENTINO
           Debtor.     /

   DEBTORS’ MOTION TO PAY 5% INTEREST ON PRIORITY CLAIM FILED BY
    THE DEPARTMENT OF THE TREASURY – INTERNAL REVENUE SERVICE

         The Debtor, KATRINA LYNN PETRISKO, by and through undersigned counsel, file this

Motion to Pay 5% Interest on Priority Claim Filed by the Department of the Treasury – Internal

Revenue Service and state the following:

    1. On December 17, 2019, the Debtor filed a petition for relief under Chapter 13 of the

         Bankruptcy Code.

    2. The Department of the Treasury – Internal Revenue Service (the “Internal Revenue

         Service”) has not yet filed a timely Proof of Claim, however, the Debtor believes to have

         liability to the Internal Revenue Service in the amount of $3,576.33.

    3.   The governmental bar date has not yet been established, but the Debtor wishes, in good

         faith, to provide payment to the Internal Revenue Service based on expected tax liability.

    4. The Debtor wishes to pay the 5% interest to the Internal Revenue Service within the plan

         as this non-dischargeable debt may severely hamper their ability to effectually reorganize

         and jeopardizes their fresh start should the increase not be permitted.

    5. In the event that the Internal Revenue Service amends its’ claim, the Debtor retains her

         right to either: file a Motion to Amend the Order on the instant Motion; file a Motion to

         Modify Plan in order to adjust the amount accordingly; or to file an Objection to the

         Amended Proof of Claim.
              Case 19-26821-PGH          Doc 10     Filed 12/17/19    Page 2 of 2




       WHEREFORE, the Debtor requests the entry of an Order allowing her to pay the

Department of the Treasury – Internal Revenue Service a 5% interest on the priority claim amount

through the Chapter 13 plan and further relief as this Court deems just and proper.

       Respectfully submitted on this 17th day of December 2019

                                                            VAN HORN LAW GROUP, P.A.
                                                            330 N. Andrews Ave., Suite 450
                                                            Fort Lauderdale, Florida 33301
                                                            (954) 765-3166
                                                            (954) 756-7103 (facsimile)
                                                            chad@cvhlawgroup.com
                                                            By: /s/ Chad Van Horn, Esq.
                                                            Chad Van Horn, Esq.
                                                            FL Bar 64500
